91 Ga. App. 418 (1955)
85 S.E.2d 777
CRAIG
v.
THE STATE.
35461.
Court of Appeals of Georgia.
Decided January 27, 1955.
John J. Sullivan, for plaintiff in error.
Andrew J. Ryan, Jr., Solicitor-General, contra.
TOWNSEND, J.
1. An recent possession of stolen goods, not satisfactorily explained, is an inference of guilt (Chambers v. State, 68 Ga. App. 338 (3), 23 S.E.2d 545; Hunt v. State, 64 Ga. App. 320, 13 S.E.2d 117; Lundy v. State, 71 Ga. 360), on a prosecution for burglary.
2. Evidence of other criminal transactions is not generally admissible on the trial of a defendant in a criminal case, there being an exception in cases where two crimes are so similar in point of method or time that the proof of one tends to prove the other. Bacon v. State, 209 Ga. 261 (71 S.E.2d 615); Merritt v. State, 168 Ga. 753 (1) (149 S.E. 46). Where the evidence shows, as it does in this case, that on a certain week end two offices were broken and entered by similar methods; that from one of these offices a stethoscope was stolen, which was later found in the possession of the defendant (who offered contradictory explanations of its presence on his premises); that from the other office a sum of money, with the burglary of which the defendant is here charged, was extracted from a locked box, and that the defendant's fingerprints were found on the box, such evidence is sufficient to warrant a conviction, and the judgment of the trial court denying the motion for new trial on the general grounds is without error.
Judgment affirmed. Gardner, P. J., and Carlisle, J., concur.